UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 03630) Exact name of registrant as specified in charter: Putnam California Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: October 1, 2009  September 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam California Tax Exempt Income Fund Annual report 9 | 30 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Federal tax information 46 Shareholder meeting results 47 About the Trustees 48 Officers 50 Message from the Trustees Dear Fellow Shareholder: Even in the midst of a challenging economic recovery, bright spots are emerging. U.S. corporate balance sheets are strong, with companies delivering healthy profits and holding record amounts of cash. And the Federal Reserve Board recently indicated that it stands ready to add sufficient liquidity if needed to prevent a relapse into recession. If there is a lesson to be gleaned from recent events, it is the easily overlooked risk of investors missing out on market surges, which can come swiftly. For example, U.S. stocks recorded their best September in 71 years. In todays ever-changing investment environment, where markets can move quickly in either direction, we believe Putnams risk-focused, active-management approach is well suited for pursuing opportunities for our shareholders. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Potential for tax-advantaged high current income When investing in tax-exempt bonds, opportunities come in all shapes and sizes. This is especially true for Putnam California Tax Exempt Income Fund, which explores the vast California municipal bond market, investing across a range of market sectors. Municipal bonds can help investors keep more of their investment income while also financing important public projects such as schools, roads, and hospitals. Municipal bonds are typically issued by states and local municipalities, and they offer income that is generally exempt from federal income tax. For residents of the state where the bond is issued, income is typically exempt from state and local income taxes as well. While the stated yields on municipal bonds are usually lower than those on taxable bonds, state tax exemption is a powerful advantage because state income tax can erode investment income significantly. The fund combines bonds of differing credit quality to increase income potential. In addition to investing in high-quality bonds, the funds managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the managers carefully consider the risks involved, including credit risk, interest-rate risk, and the risk that the bond will be prepaid. The fund is backed by the resources of Putnams fixed-income organization, in which bond analysts conduct ongoing, rigorous research. Once a bond has been purchased, the managers continue to monitor developments that may affect the bond market, the sector, and the issuer of the bond. The goal of their in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Consider these risks before investing: The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bonds yield with the tax-equivalent yield  the before-tax yield that must be offered by a taxable bond in order to equal the municipal bonds yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bonds yield divided by one minus the tax rate. For example, if a municipal bonds yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2010. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio manager Thalia Meehan How did the fund and the municipal bond market perform for the 12-month period,Thalia? For the fiscal year ended September 30, 2010, Putnam California Tax Exempt Income Funds class A shares advanced 5.64% at net asset value, in line with the 5.65% average return of its peer group, the Lipper California Municipal Debt Funds category. The funds return slightly trailed that of its broad-based benchmark, the Barclays Capital Municipal Bond Index, which returned 5.81% for the same period. What was the market environment like during the year? During the funds fiscal year, the financial markets experienced a broad-based recovery as investors began to reallocate money away from cash and other safe assets into longer-term and higher-risk investments. As the credit markets stabilized and risk tolerance increased, strong demand from yield-hungry investors pushed bond prices higher in the more credit-sensitive sectors of the municipal bond market. By early 2010, however, the financial markets encountered new concerns  chief among them the growing European debt crisis and fears that it might derail the global economic recovery. Investors were also uncertain about the inevitable withdrawal of stimulus funds around the globe, and how this would affect growth. Those concerns subsided somewhat by the summer, as the European debt markets stabilized and the Federal Reserve Board again suggested that its easing policies would continue for an extended period. On the whole, after a choppy start to the calendar year, the third quarter of 2010 was fairly solid for municipal bonds. This comparison shows your funds performance in the context of broad market indexes for the 12months ended 9/30/10. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 What were the economic and fiscal environments in California, and how did they affect the fund? The macroeconomic picture in California has been very similar to the countrys as a whole: The economy has slowly begun to recover, which has been good news for California municipal bondholders. In 2009, the spreads on California general obligation, or G.O., bonds, increased sharply, meaning their yields versus similarly dated U.S. Treasuries rose. Since then, spreads on California G.O.s have tightened, which boosted returns. That said, California does face significant budget challenges and may continue to capture media headlines into 2011. But its important for investors to remember that California is required to pass a balanced budget every year and no state can declare bankruptcy. And although it took a record-setting time to do so, California recently resolved its budget impasse for the current fiscal year. In the case of California, public debt payments are by law the states second-highest priority behind public education expenses. What other factors influenced the municipal bond market during the period? Build America Bonds, known as BABs, continued to have a significant impact. The BABs program began in early 2009 as part of the federal governments stimulus package and allows states and municipalities to issue bonds in the taxable market, providing them with access to a wider range of investors. The federal government, in turn, subsidizes a portion of the interest payments, currently at 35%. As of September 30, 2010, nearly $73billion worth of BABs had been issued year to date, representing 24% of all new bonds brought to market by municipalities. Overall, the BABs program has been successful in lowering financing costs for states, while benefiting municipal bond investors by reducing the supply of Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 tax-exempt bonds in the market. This final point has led to improved supply and demand dynamics. Congress is currently considering extending the BABs program with a slightly lower federal subsidy, although its unclear whether such an extension will be acted upon by the lame-duck Congress. We also think that the health-care reform legislation should be a modest positive for the tax-exempt bond market, because it contains a 3.8% tax on capital gains, unearned interest, and dividends for individuals with income over $200,000 or households with income over $250,000. Municipal bond income would not be subject to the tax, and any tax increase improves the attractiveness of tax-exempt funds. In addition, it is currently unclear whether any of the Bush Administration tax cuts  set to expire at the end of 2010  will be extended, or which provisions will be preserved if Congress does act. Ultimately, we believe investors tax burden is likely to head higher, and that should make municipal bonds tax-exempt income even more attractive. Turning back to the fund, which market segments helped performance during the 12-month period? The biggest driver of performance was the funds overweight to securities rated A and BBB. Early in 2009, municipal bonds across the board looked extremely undervalued by historical standards, with wider spreads occurring in the lower-rated segments of the market. We targeted those opportunities by increasing the funds exposure to BBB-rated securities throughout 2009 and continued Credit qualities are shown as a percentage of net assets as of 9/30/10. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 to do so more selectively in 2010. This generally helped performance during the period as these holdings performed well. As the market recovered, the funds position in tobacco bonds rallied sharply, placing them among the top contributors in 2009. In 2010, we began reducing our exposure to tobacco bonds for two reasons: first, to lock in their strong performance, and second, we felt their fundamentals had become somewhat less attractive. That said, tobacco bond spreadswhich measure the sectors excess yield over similar U.S. Treasuries  are currently slightly wider than normal, and we believe certain opportunities still exist within the sector. The funds position in California state G.O. bonds helped fund performance as spreads tightened in that segment of the market during the past 12months. The same was also true of select holdings in Puerto Rico, where fundamentals improved over the period. Within revenue bonds, health care and transportation were two sectors that performed particularly well for the fund during the period as the economy continued to stabilize. Having a limited exposure to land-secured bonds  used to finance real-estate development projects  also helpedperformance. What is your outlook for the municipal bondmarket? While we believe the U.S. economy will continue recovering, growth could remain muted for some time. The volatility that returned to stock and bond markets this spring, aggravated by growing concerns over sovereign debt problems in Europe, appears unlikely to dissipate soon in our view. U.S. unemployment remains persistently high, while consumer and business spending has been sporadic, which has diminished many states tax revenues. However, we believe the real risk for most municipal bonds is not default risk, but headline risk posed by This chart illustrates the funds composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. 8 the ongoing media coverage of the states budgetary woes. Overall, supply/demand technicals are supportive of the market, but over the near term, we believe the market will be tested by a likely increase in supply given uncertainty surrounding the BABs extension. We believe investment opportunities continue to exist in certain areas of the market, such as the BBB-rated segment, and, as always, we are monitoring the market closely, and will seek to take advantage of new opportunities as they develop. Thank you, Thalia, for your time and insightstoday. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan is Team Leader of Tax Exempt Fixed Income at Putnam. She holds a B.A. from Williams College. A CFA char terholder, Thalia joined Putnam in 1989 and has been in the investment industry since1983. In addition to Thalia, your funds portfolio managers are Paul Drury and Susan McCormack. IN THE NEWS With the pace of recovery slowing, the Federal Open Market Committee (FOMC) said that additional monetary policy easing may be necessary before long. According to the FOMCs minutes from its September 21 meeting, several members noted that unless the pace of economic recovery strengthened, they would consider taking appropriate action soon. Members of the rate-setting FOMC viewed recent growth and inflation trends as unsatisfactory. Fed officials focused their discussion on a second round of buying U.S. Treasuries, also known as quantitative easing. The purchases are seen as a way to keep the economy from heading into a period of declining inflation and slow growth. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended September 30, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/10 Class A Class B Class C Class M Class Y (inception dates) (4/29/83) (1/4/93) (7/26/99) (2/14/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.80% 6.65% 6.02% 6.02% 5.96% 5.96% 6.40% 6.27% 6.84% 10 years 59.52 53.24 49.62 49.62 47.65 47.65 55.00 49.86 60.86 Annual average 4.78 4.36 4.11 4.11 3.97 3.97 4.48 4.13 4.87 5 years 22.14 17.33 18.37 16.47 17.45 17.45 20.36 16.53 23.16 Annual average 4.08 3.25 3.43 3.10 3.27 3.27 3.78 3.11 4.25 3 years 14.90 10.25 12.52 9.54 12.39 12.39 13.78 10.05 15.85 Annual average 4.74 3.31 4.01 3.08 3.97 3.97 4.40 3.24 5.03 1 year 5.64 1.41 4.97 0.03 4.95 3.95 5.34 1.86 6.01 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $14,962 and $14,765, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $14,986 at public offering price. A $10,000 investment in the funds class Y shares would have been valued at $16,086. Comparative index returns For periods ended 9/30/10 Barclays Capital Municipal Lipper California Municipal Debt Funds Bond Index category average* Annual average (life of fund) 7.38% 6.84% 10 years 74.62 57.07 Annual average 5.73 4.61 5 years 28.41 20.04 Annual average 5.13 3.70 3 years 19.25 12.98 Annual average 6.04 4.13 1 year 5.81 5.65 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/10, there were 120, 113, 101, 82, and 3 funds, respectively, in this Lipper category. 11 Fund price and distribution information For the 12-month period ended 9/30/10 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.366691 $0.316911 $0.307159 $0.343901 $0.384109 Capital gains 2      Total Share value NAV POP NAV NAV NAV POP NAV 9/30/09 $7.93 $8.26 $7.92 $7.96 $7.91 $8.18 $7.94 9/30/10 7.99 8.32 7.98 8.03 7.97 8.24 8.01 Current yield (end of period) NAV POP NAV NAV NAV POP NAV Current dividend rate 3 4.45% 4.27% 3.81% 3.66% 4.17% 4.03% 4.66% Taxable equivalent 4 7.65 7.34 6.55 6.30 7.17 6.93 8.02 Current 30-day SEC yield 5 N/A 3.81 3.33 3.17 N/A 3.56 4.18 Taxable equivalent 4 N/A 6.55 5.73 5.45 N/A 6.12 7.19 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 41.86% federal and state combined tax rate for 2010. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended9/30/09* 0.76% 1.40% 1.55% 1.05% 0.55% Annualized expense ratio for the six-month period ended9/30/10 0.75% 1.38% 1.53% 1.03% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract effective 1/1/10.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam California Tax Exempt Income Fund from April 1, 2010, to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.89 $7.14 $7.92 $5.34 $2.75 Ending value (after expenses) $1,068.70 $1,065.30 $1,065.70 $1,067.30 $1,071.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2010, use the following calculation method. To find the value of your investment on April 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.80 $6.98 $7.74 $5.22 $2.69 Ending value (after expenses) $1,021.31 $1,018.15 $1,017.40 $1,019.90 $1,022.41 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met several times with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for certain funds. The Trustees had approved these 15 new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 68th percentile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 50th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2009 (the first percentile representing the least expensive funds and the 100th percentile the most expensive funds). The Trustees also considered that your fund ranked in the 24th percentile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine 16 the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information 17 provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers, increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper California Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2009 (the first percentile representing the best-performing funds and the 100th percentile the worst-performing funds): One-year period 32nd Three-year period 38th Five-year period 41st Over the one-year, three-year and five-year periods ended December 31, 2009, there were 122, 110 and 101 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing; distribution The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2010, Putnam employees had approximately $319,000,000 and the Trustees had approximately $60,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam California Tax Exempt Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam California Tax Exempt Income Fund (the fund), including the funds portfolio, as of September 30, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the years or periods in the five year period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for ouropinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam California Tax Exempt Income Fund as of September 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the years or periods in the five year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 10, 2010 21 The funds portfolio 9/30/10 Key to holdings abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation NATL National Public Finance Guarantee Corp. AGO Assured Guaranty, Ltd. Radian Insd. Radian Group Insured AMBAC AMBAC Indemnity Corporation SGI Syncora Guarantee, Inc. Cmnwlth. of PR Gtd. Commonwealth of TAN Tax Anticipation Notes Puerto Rico Guaranteed U.S. Govt. Coll. U.S. Government Collateralized COP Certificates of Participation VRDN Variable Rate Demand Notes FGIC Financial Guaranty Insurance Company MUNICIPAL BONDS AND NOTES (99.4%)* Rating** Principal amount Value California (92.9%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Sharp Hlth. Care), 6 1/4s, 8/1/39 A3 $20,750,000 $23,272,163 (St. Rose Hosp.), Ser. A, 6s, 5/15/29 A 5,625,000 5,973,919 Alameda, Corridor Trans. Auth. Rev. Bonds, Ser. A NATL, 5 1/4s, 10/1/21 A 9,500,000 9,552,914 AMBAC, zero %, 10/1/19 A3 48,270,000 29,290,236 Anaheim, COP, NATL, 6.2s, 7/16/23 A 32,000,000 32,194,240 Anaheim, Pub. Fin. Auth. Rev. Bonds (Distr. Syst.), NATL, 5s, 10/1/29 A1 1,945,000 2,026,962 Anaheim, Pub. Fin. Auth. Lease Rev. Bonds (Cap. Appn. Sub. Impt.), Ser. C, AGM, zero %, 9/1/30 AAA 1,290,000 394,611 (Cap. Appn. Sub. Pub. Impt.), Class C, AGM, zero %, 9/1/22 AAA 6,500,000 3,438,760 Arcadia, Unified School Dist. G.O. Bonds (Election of 2006), Ser. A, AGM, zero %, 8/1/18 AAA 1,500,000 1,065,390 Bay Area Toll Auth. of CA Rev Bonds, Ser. F, 5s, 4/1/31 T Aa2 13,600,000 14,492,557 Burbank, Pub. Fin. Auth. Rev. Bonds (West Olive Redev.), AMBAC, 5s, 12/1/26 BBB+ 3,390,000 3,371,219 CA Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A2 10,500,000 11,358,690 (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 10,500,000 10,983,105 CA Edl. Fac. Auth. Rev. Bonds (CA College of Arts), 5s, 6/1/30 Baa3 1,825,000 1,789,084 (CA Lutheran U.), 5 3/4s, 10/1/38 Baa1 5,000,000 5,227,700 (Claremont Graduate U.), Ser. A, 5 1/8s, 3/1/28 A3 1,270,000 1,347,368 (Claremont Graduate U.), Ser. A, 5s, 3/1/31 A3 2,465,000 2,535,598 (Claremont Graduate U.), Ser. A, 5s, 3/1/42 A3 5,000,000 5,054,350 (Claremont Graduate U.), Ser. A, 6s, 3/1/38 A3 1,045,000 1,124,347 (Loyola-Marymount U.), Ser. A, 5 1/8s, 10/1/40 A2 2,955,000 3,081,415 (Lutheran U.), Ser. C, 4 1/2s, 10/1/19 Baa1 2,830,000 2,869,167 (Lutheran U.), Ser. C, 5s, 10/1/24 Baa1 1,250,000 1,268,025 (Lutheran U.), Ser. C, 5s, 10/1/29 Baa1 1,500,000 1,503,750 (U. of La Verne), Ser. A, 5s, 6/1/31 Baa2 1,970,000 1,925,222 (U. of the Pacific), 5 1/2s, 11/1/39 A2 1,250,000 1,344,150 22 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA Edl. Fac. Auth. Rev. Bonds (U. of the Pacific), 5 1/4s, 11/1/29 A2 $1,265,000 $1,374,245 (U. of The Pacific), 5s, 11/1/25 A2 4,000,000 4,263,120 (U. of the Pacific), 5s, 11/1/30 A2 2,500,000 2,597,375 (U. of The Pacific), 5s, 11/1/36 A2 10,735,000 10,975,678 (U. Redlands), Ser. A, 5 1/8s, 8/1/38 A3 6,430,000 6,577,118 CA Hlth. Fac. Fin. Auth. Rev. Bonds (CA-NV Methodist), 5s, 7/1/26 A 1,745,000 1,775,328 (Catholic Hlth. Care West), Ser. J, 5 5/8s, 7/1/32 A2 2,750,000 2,854,363 (Cedars Sinai Med. Ctr.), 5s, 8/15/39 A2 14,170,000 14,361,578 (Cedars-Sinai Med. Ctr.), 5s, 11/15/34 AAA 6,250,000 6,336,813 (Cedars-Sinai Med. Ctr.), Ser. B, NATL, 5 1/8s, 8/1/27 A2 3,000,000 3,001,500 (Kaiser Permanente), Ser. A, 5 1/4s, 4/1/39 A+ 4,025,000 4,072,737 (Providence Hlth. & Svcs.), Class C, 6 1/4s, 10/1/28 Aa2 3,350,000 3,794,980 (Providence Hlth. & Svcs.), Ser. C, 6 1/2s, 10/1/38 Aa2 5,500,000 6,243,160 (Sutter Hlth.), Ser. A, 5 1/4s, 11/15/46 Aa3 10,000,000 10,150,700 (Sutter Hlth.), Ser. A, 5s, 11/15/42 Aa3 2,300,000 2,329,417 Ser. B, AMBAC, 5s, 7/1/21 A2 3,500,000 3,510,675 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.), Ser. H, FGIC, 5 3/4s, 8/1/30 A 10,000 10,008 (Home Mtge.), Ser. I, 4 7/8s, 8/1/41 A 5,000,000 4,195,350 (Home Mtge.), Ser. I, 4.6s, 8/1/21 A 5,000,000 4,729,950 (Home Mtge.), Ser. K, 4 5/8s, 8/1/26 A 2,500,000 2,290,225 (Home Mtge.), Ser. L, 5.2s, 8/1/28 A 4,500,000 4,568,085 (Home Mtge.), Ser. M, 4 3/4s, 8/1/42 A 8,050,000 6,890,237 (Multi-Fam. Hsg. III), Ser. B, NATL, 5 1/2s, 8/1/39 A1 1,650,000 1,509,635 Ser. J, 5 3/4s, 8/1/47 A 4,165,000 4,181,993 CA Infrastructure & Econ. Dev. Bank Rev. Bonds (CA Indpt. Syst. Operator), Ser. A, 6 1/4s, 2/1/39 A1 12,000,000 12,947,520 (Oakland Unified School Dist. Fin.), 5s, 8/15/22 A2 4,985,000 4,967,054 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 Baa2 11,000,000 10,329,110 5 1/2s, 2/1/39 Baa2 9,000,000 8,922,690 5 1/4s, 2/1/37 Baa2 14,650,000 14,103,116 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5 7/8s, 10/1/34 Baa1 6,500,000 6,932,640 (Biola U.), 5.8s, 10/1/28 Baa1 220,000 235,558 (Eisenhower Med. Ctr.), Ser. A, 5 3/4s, 7/1/40 Baa1 11,050,000 11,381,058 (Loma Linda U.), 5s, 4/1/28 A2 2,000,000 2,026,520 (U. Students Coop Assn.), 5s, 4/1/22 BBB 790,000 775,788 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 6 1/8s, 5/15/39 A 5,835,000 6,106,503 CA Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 4,500,000 4,638,150 CA Poll. Control Fin. Auth. VRDN (Pacific Gas & Electric Corp.) Ser. F, 0.25s, 11/1/26 A1+ 29,900,000 29,900,000 Ser. E, 0.25s, 11/1/26 VMIG1 700,000 700,000 23 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA Poll. Control Fin. Auth. Solid Waste Disp. Rev. Bonds (Waste Management, Inc.) Ser. A-2, 5.4s, 4/1/25 BBB $7,500,000 $7,762,350 Ser. B, 5s, 7/1/27 BBB 4,500,000 4,528,665 CA Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 BBB+ 4,000,000 4,079,680 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 43,000,000 50,605,410 5 3/4s, 4/1/31 A1 40,620,000 44,529,675 5 1/2s, 3/1/26 A1 2,000,000 2,189,220 5 1/4s, 3/1/30 A1 5,000,000 5,308,400 5 1/4s, 3/1/30 A1 2,155,000 2,264,043 5 1/4s, 12/1/23 A1 10,750,000 11,577,213 5 1/8s, 3/1/25 A1 2,060,000 2,204,468 5 1/8s, 3/1/24 A1 2,435,000 2,626,805 5s, 10/1/29 A1 2,800,000 2,910,964 CA State Dept. of Wtr. Resources Rev. Bonds AGM, 5 1/8s, 12/1/29 (Prerefunded 12/1/11) AAA 115,000 121,354 (Central Valley), Ser. AE, 5s, 12/1/29 AAA 1,150,000 1,277,144 CA State Enterprise Auth. Swr. Fac. Rev. Bonds (Anheuser-Busch), 5.3s, 9/1/47 BBB+ 2,000,000 2,000,960 CA State Pub. Wks. Board Rev. Bonds (Dept. of Dev. Svcs.  Porterville), Ser. C, 6s, 4/1/24 A2 3,615,000 3,996,780 (Dept. of Dev. Svcs.  Porterville), Ser. C, 6s, 4/1/27 A2 575,000 631,465 (Dept. of Ed.  Riverside Campus), Ser. B, 6 1/8s, 4/1/29 A2 490,000 536,261 (Dept. of Ed.  Riverside Campus), Ser. B, 6s, 4/1/24 A2 4,485,000 4,958,661 (Dept. of Ed.  Riverside Campus), Ser. B, 6s, 4/1/26 A2 2,625,000 2,898,314 (Regents U.), Ser. E, 5s, 4/1/27 Aa2 6,850,000 7,551,372 (Regents U.), Ser. E, 5s, 4/1/28 Aa2 8,290,000 9,087,913 (Regents U.), Ser. E, 5s, 4/1/29 Aa2 7,015,000 7,615,624 (Riverside Campus), Ser. B, 6s, 4/1/25 A2 1,755,000 1,949,489 (Trustees CA State U.), Ser. D, 6s, 4/1/26 Aa3 1,365,000 1,527,544 Ser. A-1, 5 1/2s, 3/1/25 A2 2,500,000 2,636,900 Ser. G-1, 5 3/4s, 10/1/30 A2 11,500,000 12,342,030 Ser. I-1, 6 1/8s, 11/1/29 A2 4,000,000 4,398,320 CA State Pub. Wks. Board Lease Rev. Bonds Ser. A, NATL, 6 1/2s, 9/1/17 A2 28,000,000 31,457,720 (Dept. of Corrections-State Prisons), Ser. A, AMBAC, 5s, 12/1/19 A2 17,250,000 18,271,028 CA State U. Rev. Bonds (Systemwide), Ser. A, 5 3/4s, 11/1/28 Aa2 5,000,000 5,782,700 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB 15,300,000 14,912,298 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB 9,500,000 8,649,370 24 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. CA Statewide Cmnty. Dev. Auth. Special Tax Rev. Bonds (Cmnty. Fac. Dist. No. 1-Zone 1C), 7 1/4s, 9/1/30 BB/P $2,270,000 $2,317,942 (Citrus Garden Apt. Project  D1), 5 1/4s, 7/1/22 BBB 1,630,000 1,638,101 (Cmnty. Fac. Dist. No. 1-Zone 1B), zero %, 9/1/20 BB/P 1,225,000 587,363 CA Statewide Cmnty., Dev. Auth. Rev. Bonds (American Baptist Homes West), 6 1/4s, 10/1/39 BBB 4,500,000 4,605,480 (Catholic Hlth. Care West), Ser. A, 5 1/2s, 7/1/30 A2 12,000,000 12,541,080 (Enloe Med. Ctr.), 6 1/4s, 8/15/28 A 5,000,000 5,552,650 (Enloe Med. Ctr.), 6 1/4s, 8/15/33 A 7,500,000 8,107,725 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/20 A 1,055,000 1,120,294 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/27 A 3,685,000 3,765,849 (Irvine LLC-UCI East Campus), 6s, 5/15/40 Baa2 11,000,000 11,390,060 (Kaiser Permanente), Ser. B, 5 1/4s, 3/1/45 A+ 14,000,000 14,090,860 (Kaiser Permanente), Ser. B, 5s, 3/1/41 A+ 8,890,000 8,793,632 (Sr. Living  Presbyterian Homes), 7 1/4s, 11/15/41 BBB 6,000,000 6,666,840 (Sr. Living  Presbyterian Homes), Ser. A, 4 7/8s, 11/15/36 BBB 1,000,000 897,300 (Sutter Hlth.), Ser. A, 5s, 11/15/43 Aa3 4,820,000 4,834,846 (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 2,000,000 2,033,760 (Thomas Jefferson School of Law), Ser. A, 7 1/4s, 10/1/38 BB+ 2,415,000 2,538,720 Ser. C, 5 1/4s, 8/1/31 A+ 7,600,000 7,748,200 CA Statewide Fin. Auth. Tobacco Settlement Rev. Bonds, Class B, 5 5/8s, 5/1/29 Baa3 3,055,000 3,042,658 CA Tobacco Securitization Agcy. Rev. Bonds (Sonoma Cnty. Corp.), Ser. B, 5 1/2s, 6/1/30 (Prerefunded 6/1/12) AAA/F 4,195,000 4,541,801 zero %, (5.25s, 12/1/18) 6/1/21  Baa3 10,000,000 9,547,900 Carlsbad, Unified School Dist. G.O. Bonds, FGIC, NATL, zero %, 11/1/21 AA 2,250,000 1,340,865 Castaic Lake, Wtr. Agcy. COP (Water Syst. Impt.), AMBAC, zero %, 8/1/27 AA 10,000,000 3,968,500 Center, Unified School Dist. G.O. Bonds (Election of 1991), Ser. D, NATL, zero %, 8/1/23 A 5,855,000 2,934,994 Chino Basin, Desalter Auth. Rev. Bonds, Ser. A, AGO, 5s, 6/1/30 AAA 3,540,000 3,761,675 Chino Valley, Unified School Dist. G.O. Bonds (Election of 2002), Ser. D, FGIC zero %, 8/1/26 A1 4,415,000 1,864,852 zero %, 8/1/25 A1 3,945,000 1,774,382 Chula Vista, Cmnty. Fac. Dist. Special Tax Rev. Bonds (No. 06-1 Eastlake Woods Area), 6.2s, 9/1/33 BBB/P 3,750,000 3,774,413 (No. 06-1 Eastlake Woods Area), 6.15s, 9/1/26 BBB/P 2,000,000 2,058,260 (No. 07-1 Otay Ranch Village Eleven), 5 7/8s, 9/1/34 BB+/P 2,465,000 2,401,576 (No. 07-1 Otay Ranch Village Eleven), 5.1s, 9/1/26 BB+/P 360,000 345,215 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas) Ser. C, 5 7/8s, 2/15/34 Aa3 2,600,000 3,013,348 Ser. D, 5 7/8s, 1/1/34 Aa3 5,000,000 5,794,900 25 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Coast, Cmnty. College Dist. G.O. Bonds, NATL zero %, 8/1/22 Aa2 $1,280,000 $722,202 zero %, 8/1/21 Aa2 4,500,000 2,696,085 Commerce, Joint Pwr. Fin. Auth. Tax Alloc. Bonds (Redev. No. 1), Ser. A, AMBAC, 5s, 8/1/26 BBB+ 250,000 236,380 Commerce, Redev. Agcy. Rev. Bonds (Project 1), zero %, 8/1/21 (Escrowed to maturity) AAA/P 66,780,000 38,335,727 Compton, Unified School Dist. G.O. Bonds (Election of 2002), Ser. D, AMBAC zero %, 6/1/18 A2 7,295,000 5,298,796 zero %, 6/1/17 A2 7,145,000 5,507,366 Contra Costa, Home Mtge. Fin. Auth. Rev. Bonds, Ser. G, NATL, zero %, 9/1/17 (Escrowed to maturity) A 35,000,000 21,782,250 Corona, Cmnty. Fac. Dist. Special Tax (No. 97-2 Eagle Glen), Ser. 97-2, 5 3/4s, 9/1/16 BBB+/P 2,395,000 2,407,646 Delano, COP (Delano Regl. Med. Ctr.), 5.6s, 1/1/26 BBB 20,200,000 20,034,763 Duarte, COP, Ser. A 5 1/4s, 4/1/31 A1 7,000,000 7,007,560 5 1/4s, 4/1/24 A1 7,500,000 7,521,525 El Camino, Hosp. Dist. Rev. Bonds, Ser. A, AMBAC, 6 1/4s, 8/15/17 (Prerefunded 11/5/10) AAA/P 9,650,000 11,147,777 Folsom Cordova, Unified School Dist. G.O. Bonds (School Fac. Impt. Dist. No. 1), Ser. A, NATL, zero %, 10/1/25 A+ 1,505,000 672,223 Foothill/Eastern Corridor Agcy. Rev. Bonds (CA Toll Roads) 5 3/4s, 1/15/40 Baa3 19,000,000 18,551,220 NATL, 5 3/8s, 1/15/14 A 5,000,000 5,063,700 Ser. A, 5s, 1/1/35 Baa3 2,000,000 1,773,960 Glendora, Unified School Dist. G.O. Bonds (Election of 2005), Ser. B, AGO, zero %, 8/1/36 AAA 5,100,000 1,094,358 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-4, 7.8s, 6/1/42 (Prerefunded 6/1/13) Aaa 6,075,000 7,205,983 Ser. 03 A-1, 6 1/4s, 6/1/33 Aaa 10,345,000 11,466,812 Ser. A-1, 5 3/4s, 6/1/47 BBB 2,000,000 1,515,420 Ser. A-1, 5 1/8s, 6/1/47 BBB 10,375,000 7,103,555 Ser. A-1, 5s, 6/1/33 BBB 24,340,000 19,169,940 Ser. A-1, 4 1/2s, 6/1/27 BBB 3,675,000 3,295,777 Ser. S-B, zero %, 6/1/47 BB 24,000,000 750,480 Ser. A, AMBAC, zero %, 6/1/24 Aa3 15,500,000 7,029,715 Ser. A, 4.55%, 6/1/22 AAA 4,085,000 4,090,025 Golden West, School Fin. Auth. Rev. Bonds, Ser. A, NATL zero %, 8/1/20 A 2,000,000 1,194,140 zero %, 2/1/20 A 2,480,000 1,520,141 Huntington Beach, Cmnty. Fac. Dist. Special Tax (No. 2003-1 Huntington Ctr.) 5.85s, 9/1/33 BB/P 2,845,000 2,785,113 5.8s, 9/1/23 BB/P 1,000,000 999,940 26 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Irvine Ranch, Wtr. Dist. VRDN, 0.28s, 4/1/33 VMIG1 $7,900,000 $7,900,000 Irvine, Impt. Board Act of 1915 G.O. Bonds (Assmt. Dist. No. 03-19-Group 2), 5.45s, 9/2/23 BBB/P 1,000,000 1,012,210 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds (Dist. No. 00-18-Group 2), 5.6s, 9/2/22 BBB/P 5,000,000 5,041,050 (Dist. No. 00-18 Group 3), 5.55s, 9/2/26 BBB/P 1,825,000 1,831,205 (Dist. No. 04-20), 5s, 9/2/25 BB/P 2,000,000 1,964,860 (Dist. No. 04-20), 5s, 9/2/21 BB/P 1,000,000 994,970 (Dist. No. 04-20), 5s, 9/2/20 BB/P 1,000,000 1,004,590 (Dist. No. 04-20), 5s, 9/2/19 BB/P 1,000,000 1,016,300 (Dist. No. 04-20), 4 7/8s, 9/2/18 BB/P 1,000,000 1,020,820 (Dist. No. 04-20), 4.8s, 9/2/17 BB/P 1,000,000 1,022,370 (Dist. No. 04-20), 4.7s, 9/2/16 BB/P 1,350,000 1,376,447 (Dist. No. 04-20), 4 5/8s, 9/2/15 BB/P 1,290,000 1,318,638 (Dist. No. 04-20), 4 1/2s, 9/2/14 BB/P 1,235,000 1,274,693 (Dist. No. 04-20), 4.4s, 9/2/13 BB/P 1,180,000 1,220,981 (Dist. No. 04-20), 4.3s, 9/2/12 BB/P 1,000,000 1,024,470 Irvine, Impt. Board Act of 1915 Ltd. Oblig. Special Assmt. Bonds (No. 03-19 Group 4), 5s, 9/2/29 BB/P 705,000 651,371 Las Virgenes, Unified School Dist. G.O. Bonds Ser. A, AGM, 5s, 8/1/28 AAA 5,245,000 5,681,751 AGM, zero %, 11/1/23 AAA 1,395,000 744,665 Long Beach, Bond Fin. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/2s, 11/15/28 A2 5,000,000 5,217,450 Los Angeles, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. A, 6s, 8/1/33 Aa1 10,000,000 11,602,800 Los Angeles, Cmnty. Redev. Agcy. Fin. Auth. Rev. Bonds (Bunker Hill), Ser. A, AGM, 5s, 12/1/27 AAA 16,000,000 16,869,280 Los Angeles, Harbor Dept. Rev. Bonds, U.S. Govt. Coll., 7.6s, 10/1/18 (Escrowed to maturity) AAA 16,565,000 20,230,834 Los Angeles, Unified School Dist. G.O. Bonds, Ser. F, 5s, 7/1/29 Aa2 2,000,000 2,169,200 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A 5,000,000 5,884,400 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 Aa1 20,000,000 24,053,400 Modesto, High School Dist. Stanislaus Cnty., G.O. Bonds, Ser. A, FGIC, NATL, zero %, 8/1/24 A1 1,200,000 607,176 Murrieta Valley, Unified School Dist. G.O. Bonds, AGM, zero %, 9/1/31 AAA 6,445,000 1,918,934 Napa Valley, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. C, NATL zero %, 8/1/22 AA 5,000 2,713 zero %, 8/1/21 AA 8,575,000 4,919,906 Natomas, Unified School Dist. G.O. Bonds, FGIC zero %, 8/1/29 A 4,210,000 1,440,452 zero %, 8/1/22 A 1,500,000 800,190 zero %, 8/1/21 A 1,500,000 851,115 27 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. North Natomas, Cmnty. Fac. Special Tax Bonds Ser. B, 6 3/8s, 9/1/31 BBB/P $6,260,000 $6,269,640 (Dist. No. 4), Ser. D, 5s, 9/1/33 BBB/P 3,845,000 3,404,286 Ser. D, 5s, 9/1/26 BBB/P 1,745,000 1,638,241 Oakland, Joint Powers Fin. Auth. VRDN (Fruitvale Transit Village), Ser. B, 0.27s, 7/1/33 VMIG1 1,300,000 1,300,000 Oakland, Swr. Rev. Bonds, Ser. A, AGM, 5s, 6/15/26 AAA 3,690,000 3,886,603 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2006), Ser. A, 6 1/8s, 8/1/29 A1 4,000,000 4,419,640 Orange Cnty., Cmnty. Fac. Dist. Special Tax Rev. Bonds (Ladera Ranch  No. 03-1), Ser. A, 5 5/8s, 8/15/34 BBB/P 2,750,000 2,698,465 (Ladera Ranch No. 02-1), Ser. A, 5.55s, 8/15/33 BBB/P 3,725,000 3,639,847 (Ladera Ranch  No. 03-1), Ser. A, 5 1/2s, 8/15/23 BBB/P 1,000,000 1,002,810 Palomar Pomerado, Hlth. G.O. Bonds (Election of 2004), Ser. A, AGO zero %, 8/1/27 AAA 3,395,000 1,412,863 zero %, 8/1/26 AAA 5,000,000 2,236,500 zero %, 8/1/24 AAA 5,130,000 2,595,677 Pico Rivera, Pub. Fin. Auth. Lease Rev. Bonds 5 3/4s, 9/1/39 A+ 6,000,000 6,350,880 5 1/2s, 9/1/31 A+ 1,000,000 1,059,110 Placentia, Redev. Auth. Tax Alloc. Rev. Bonds, Ser. B, 5 3/4s, 8/1/32 BBB+ 3,000,000 2,909,100 Poway, Unified School Dist. G.O. Bonds (Election of 2008), zero %, 8/1/29 Aa3 11,350,000 4,050,361 Poway, Unified School Dist. Cmnty. Facs. Special Tax (Cmnty. Fac. Dist. No. 14-Del Sur), 5 1/4s, 9/1/36 B+/P 5,500,000 4,901,380 Rancho Cordova, Cmnty. Fac. Dist. Special Tax (No. 2003-1 Sunridge Anatolia), 6.1s, 9/1/37 BBB/P 1,485,000 1,372,749 Rancho Mirage, Joint Powers Fin. Auth. Rev. Bonds (Eisenhower Med. Ctr.), Ser. A, 5s, 7/1/47 Baa1 12,000,000 11,021,400 (Eisenhower Med.), Ser. B, NATL, 4 7/8s, 7/1/22 Baa1 4,000,000 4,076,760 Redding, Elec. Syst. COP, NATL, 6.368s, 7/1/22 (Escrowed to maturity) A 19,690,000 23,743,382 Redwood City, Redev. Agcy., TAN (Redev. Area 2-A), AMBAC, zero %, 7/15/22 A 3,230,000 1,708,735 Richmond, JT Pwrs. Fin. Auth. Rev. Bonds (Lease Civic Ctr.), AGO, 5 3/4s, 8/1/29 AAA 2,000,000 2,234,260 Rio Linda, Unified School Dist. G.O. Bonds (Election of 2006), AGM, 5s, 8/1/31 AAA 6,000,000 6,343,800 Ripon, Redev. Agcy. Tax Alloc. (Cmnty. Redev.), NATL, 4 3/4s, 11/1/36 Baa1 1,590,000 1,401,903 Riverside Cnty., Pub. Fin. Auth. COP, 5.8s, 5/15/29 BB+ 4,250,000 3,735,538 Rohnert Pk., Cmnty. Dev. Agcy. Tax Alloc. Bonds (Rohnert Redev.), NATL, zero %, 8/1/25 A 1,340,000 563,952 Roseville, Natural Gas Fin. Auth. Rev. Bonds 5s, 2/15/25 A2 2,000,000 2,030,660 5s, 2/15/21 A2 1,145,000 1,187,125 5s, 2/15/15 A2 2,435,000 2,613,023 28 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Sacramento City Fin. Auth. TAN, Ser. A, FGIC, NATL, zero %, 12/1/23 A $15,815,000 $7,308,744 Sacramento Cnty., Arpt. Syst. Rev. Bonds 5s, 7/1/40 A2 2,650,000 2,734,376 Ser. A, AGM, 5s, 7/1/28 AAA 1,500,000 1,618,575 Ser. A, AGM, 5s, 7/1/26 AAA 5,000,000 5,451,250 Ser. A, AGM, 5s, 7/1/25 AAA 3,990,000 4,386,806 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.) Ser. 01-03, 6s, 9/1/28 BBB/P 1,500,000 1,511,355 5.7s, 9/1/23 BBB/P 4,905,000 4,955,914 Sacramento, City Fin. Auth. Tax Alloc. Bonds Ser. A, FGIC, NATL, zero %, 12/1/22 A 7,500,000 3,706,950 (Cap. Appn.), Ser. A, FGIC, NATL, zero %, 12/1/19 A 5,000,000 3,033,300 Sacramento, Muni. Util. Dist. Elec. Rev. Bonds, Ser. K, AMBAC, 5 1/4s, 7/1/24 A1 11,500,000 13,198,894 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds (Cosumnes), NATL, 5s, 7/1/19 A 1,070,000 1,155,044 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. A, 6 1/4s, 8/1/33 Aa2 1,000,000 1,161,440 San Diego, Pub. Fac. Fin. Auth. Rev. Bonds Ser. A, 5 1/4s, 3/1/40 A2 1,000,000 1,008,400 Ser. A, 5 1/4s, 9/1/35 A2 1,500,000 1,520,745 Ser. A, 5 1/4s, 3/1/25 A2 6,065,000 6,465,047 (Southcrest), Ser. B, Radian Insd., 5 1/8s, 10/1/22 Baa2 1,000,000 965,690 Ser. A, 5s, 9/1/26 A2 6,265,000 6,512,906 San Diego, Pub. Fac. Fin. Auth. Swr. Rev. Bonds, Ser. A 5 1/4s, 5/15/29 Aa3 1,245,000 1,399,841 5 1/8s, 5/15/29 Aa3 7,885,000 8,706,775 San Diego, Redev. Agcy. Rev. Bonds (Centre City), Ser. A, SGI, 5 1/4s, 9/1/15 A2 3,215,000 3,461,205 San Diego, Redev. Agcy. Tax Alloc. (Centre City), Ser. A, SGI, 5s, 9/1/22 A2 4,665,000 4,799,632 San Diego, Unified School Dist. G.O. Bonds Ser. C, zero %, 7/1/46 Aa1 19,000,000 2,188,230 (Election of 2008), Ser. C, zero %, 7/1/44 Aa1 15,000,000 1,943,250 San Francisco City & Cnty., Multi-Fam. Hsg. VRDN, Ser. A, 0.25s, 8/1/30 A1+ 200,000 200,000 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.) Ser. 34D, AGO, 5 1/4s, 5/1/25 AAA 2,250,000 2,506,703 Ser. F, 5s, 5/1/40 A1 3,000,000 3,094,320 Ser. A, 4.9s, 5/1/29 A1 4,000,000 4,178,600 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South), Ser. D, 6 5/8s, 8/1/39 BBB 1,250,000 1,341,713 San Joaquin Hills, Trans. Corridor Agcy. Rev. Bonds Ser. A, NATL, 5 3/8s, 1/15/29 A 3,000,000 2,799,570 (Toll Road), Ser. A, 5s, 1/1/33 Ba2 34,125,000 28,816,514 29 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. San Joaquin Hills, Trans. Corridor Agcy. Rev. Bonds (Toll Road), Ser. A, NATL, zero %, 1/15/32 A $25,000,000 $4,867,500 (Toll Road), Ser. A, NATL, zero %, 1/15/23 A 21,625,000 8,777,804 San Jose, Redev. Agcy. Tax Alloc. Bonds (Merged Area Redev.), Ser. B, Radian Insd., 5s, 8/1/32 A2 3,935,000 3,919,181 San Jose, Redev. Agcy. Tax Alloc. Rev. Bonds, Ser. B, 6 1/4s, 8/1/20 A2 5,025,000 5,719,757 San Juan, Basin Auth. Rev. Bonds (Ground Wtr. Recvy.), AMBAC, 5s, 12/1/34 A/P 1,000,000 947,590 San Marcos, Pub. Fac. Auth. Rev. Bonds 5.8s, 9/1/27 Baa3 2,995,000 2,998,923 5.8s, 9/1/18 Baa3 1,635,000 1,646,331 San Mateo Cnty., Cmnty. College G.O. Bonds (Election of 2005), Ser. A, NATL, zero %, 9/1/26 Aa1 4,000,000 1,820,760 Santa Barbara Cnty., Waterfront COP, AMBAC, 5s, 10/1/27 A3 4,590,000 4,729,995 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 1), Ser. B, 6 3/8s, 9/1/30 BBB/P 11,075,000 11,103,573 (Impt. Area No. 3), Ser. B, 6.2s, 9/1/30 BBB/P 495,000 495,599 (Impt. Area No. 3), Ser. B, 6.1s, 9/1/21 BBB/P 500,000 502,150 Saugus, Unified School Dist. G.O. Bonds, FGIC, NATL, zero %, 8/1/24 A1 1,210,000 628,982 Semitropic, Impt. Dist. Wtr. Storage Rev. Bonds, Ser. A, SGI, 5 1/8s, 12/1/35 AA 3,000,000 3,119,730 Sierra View, Hlth. Care Dist. Rev. Bonds 5 1/4s, 7/1/37 A/F 4,500,000 4,563,315 5 1/4s, 7/1/32 A/F 1,000,000 1,016,360 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero %, 8/1/25 Aa3 9,020,000 4,275,841 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas No. 1), Ser. A, 5 1/4s, 11/1/24 A 2,850,000 2,962,233 (Natural Gas), Ser. A, 5 1/4s, 11/1/21 A 1,500,000 1,569,210 Ser. A, 5s, 7/1/35 AA 2,000,000 2,148,200 (Windy Point/Windy Flats), Ser. 1, 5s, 7/1/28 AA 10,000,000 11,175,800 Stockton, Redev. Agcy. Rev. Bonds (Stockton Events Ctr.), FGIC, NATL, 5s, 9/1/28 A 1,500,000 1,544,925 Sunnyvale, Cmnty. Fac. Dist. Special Tax Rev. Bonds, 7.65s, 8/1/21 B+/P 4,830,000 4,870,814 Sweetwater, High School COP, AGM, 5s, 9/1/27 AAA 7,840,000 8,204,482 Thousand Oaks, Cmnty. Fac. Dist. Special Tax Rev. Bonds (Marketplace 94-1) 6 7/8s, 9/1/24 B/P 5,000,000 5,125,400 zero %, 9/1/14 B+/P 1,725,000 1,279,157 Tobacco Securitization Auth. of Southern CA Rev. Bonds Ser. A, 5 5/8s, 6/1/43 (Prerefunded 6/1/12) Aaa 5,000,000 5,423,650 Class A1-SNR, 5 1/8s, 6/1/46 BBB 5,000,000 3,431,650 Ser. A1-SNR, 5s, 6/1/37 BBB 2,000,000 1,539,380 30 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value California cont. Torrance Memorial Med. Ctr. Rev. Bonds, Ser. A 6s, 6/1/22 A+ $1,500,000 $1,551,435 5 1/2s, 6/1/31 A+ 2,000,000 2,032,400 Tracy, Operational Partnership, Joint Powers Auth. Lease Rev. Bonds, AGO 6 3/8s, 10/1/38 AAA 2,200,000 2,494,756 6 1/4s, 10/1/33 AAA 3,000,000 3,383,340 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A 5 7/8s, 1/1/29 A1 6,000,000 6,805,140 5 5/8s, 1/1/29 A1 1,000,000 1,116,750 Turlock, Dist. Ser. A, 5s, 1/1/40 A1 8,000,000 8,305,200 Ventura Cnty., COP (Pub. Fin. Auth. III) 5 3/4s, 8/15/29 AA 1,500,000 1,670,460 5 3/4s, 8/15/28 AA 1,745,000 1,955,656 Vernon, Elec. Syst. Rev. Bonds, Ser. A, 5 1/8s, 8/1/21 A3 14,000,000 14,913,779 West Contra Costa, Unified School Dist. G.O. Bonds, FGIC, NATL zero %, 8/1/19 A 6,985,000 4,525,791 zero %, 8/1/18 A 7,010,000 4,822,319 West Kern, Cmnty. Coll. Dist. G.O. Bonds (Election of 2004), Ser. B, SGI, zero %, 11/1/24 A+ 2,395,000 1,094,946 Puerto Rico (6.4%) Childrens Trust Fund Tobacco Settlement Rev. Bonds (Asset Backed Bonds), 5 5/8s, 5/15/43 BBB 4,000,000 3,705,600 Cmnwlth. of PR, G.O. Bonds Ser. C, 6s, 7/1/39 A3 3,770,000 4,092,297 Ser. A, 5 1/4s, 7/1/34 A3 2,750,000 2,829,888 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa1 14,000,000 15,083,459 6s, 7/1/38 Baa1 7,350,000 7,973,207 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. AA, 5s, 7/1/28 A2 1,200,000 1,217,688 Ser. K, 5s, 7/1/13 A3 2,250,000 2,419,605 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 14,800,000 14,921,063 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax, Ser. B, 5s, 7/1/31 A3 5,000,000 5,051,800 Cmnwlth. of PR, Muni. Fin. Agcy. Rev. Bonds, Ser. A, AGM 5 1/4s, 8/1/20 AAA 2,000,000 2,098,040 5 1/4s, 8/1/18 AAA 2,855,000 3,002,803 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. P, Cmnwlth. of PR Gtd., 6 1/8s, 7/1/23 A3 5,500,000 6,198,720 Ser. N, Cmnwlth. of PR Gtd., 5 1/2s, 7/1/25 A3 3,500,000 3,747,450 31 MUNICIPAL BONDS AND NOTES (99.4%)* cont. Rating** Principal amount Value Puerto Rico cont. Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A1 $19,500,000 $21,549,254 Ser. C, 5 1/4s, 8/1/41 A1 6,250,000 6,567,750 U. of PR Rev. Bonds Ser. P, 5s, 6/1/26 (Puerto Rico) Baa1 5,000,000 5,103,300 Ser. Q, 5s, 6/1/25 (Puerto Rico) Baa1 5,000,000 5,115,800 Virgin Islands (0.1%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/25 Baa2 2,000,000 2,091,200 TOTAL INVESTMENTS Total investments (cost $1,614,803,080) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 1, 2009 through September 30, 2010 (the reporting period). * Percentages indicated are based on net assets of $1,722,926,623. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on VRDN are the current interest rates at the close of the reporting period. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 18.3% State government 16.6 Utilities 12.7 Local government 10.8 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 11.7% 32 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $ $1,712,070,587 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 9/30/10 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,614,803,080) $1,712,070,587 Cash 442,862 Interest and other receivables 21,087,279 Receivable for shares of the fund sold 2,599,361 Receivable for investments sold 1,465,000 Total assets LIABILITIES Distributions payable to shareholders 2,181,239 Payable for investments purchased 1,782,521 Payable for shares of the fund repurchased 1,905,273 Payable for compensation of Manager (Notes 2 and 5) 626,455 Payable for investor servicing fees (Note 2) 69,073 Payable for custodian fees (Note 2) 4,273 Payable for Trustee compensation and expenses (Note 2) 286,144 Payable for administrative services (Note 2) 3,480 Payable for distribution fees (Note 2) 933,457 Payable for floating rate notes issued (Note 1) 6,816,581 Other accrued expenses 129,970 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,667,885,502 Undistributed net investment income (Note 1) 4,440,671 Accumulated net realized loss on investments (Note 1) (46,667,057) Net unrealized appreciation of investments 97,267,507 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,627,228,539 divided by 203,619,543 shares) $7.99 Offering price per class A share (100/96.00 of $7.99)* $8.32 Net asset value and offering price per class B share ($15,928,135 divided by 1,994,851 shares)** $7.98 Net asset value and offering price per class C share ($51,871,524 divided by 6,462,234 shares)** $8.03 Net asset value and redemption price per class M share ($3,010,628 divided by 377,575 shares) $7.97 Offering price per class M share (100/96.75 of $7.97)*** $8.24 Net asset value, offering price and redemption price per class Y share ($24,887,797 divided by 3,108,837 shares) $8.01 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 34 Statement of operations Year ended 9/30/10 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $7,713,928 Investor servicing fees (Note 2) 892,606 Custodian fees (Note 2) 31,356 Trustee compensation and expenses (Note 2) 125,122 Administrative services (Note 2) 80,244 Distribution fees  Class A (Note 2) 3,437,182 Distribution fees  Class B (Note 2) 179,765 Distribution fees  Class C (Note 2) 466,739 Distribution fees  Class M (Note 2) 15,477 Interest and fees expense (Note 1) 45,505 Other 370,635 Fees waived and reimbursed by Manager (Note 2) (204,331) Total expenses Expense reduction (Note 2) (7,765) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (22,915,940) Net unrealized appreciation of investments during the year 35,180,240 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 35 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/10 Year ended 9/30/09 Operations: Net investment income $79,465,589 $80,832,393 Net realized loss on investments (22,915,940) (4,019,342) Net unrealized appreciation of investments 35,180,240 136,145,381 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (260,246) (1,062,827) Class B (4,010) (28,851) Class C (7,234) (22,109) Class M (486) (2,813) Class Y (2,987) (8,545) From tax-exempt net investment income Class A (75,181,015) (75,178,142) Class B (869,052) (1,568,456) Class C (1,827,073) (1,438,646) Class M (137,323) (176,133) Class Y (946,699) (660,656) Redemption fees (Note 1) 560 2,145 Decrease from capital share transactions (Note 4) (40,766,308) (146,759,218) Total decrease in net assets NET ASSETS Beginning of year 1,751,198,607 1,765,144,426 End of year (including undistributed net investment income of $4,440,671 and $5,012,714, respectively) The accompanying notes are an integral part of these financial statements. 36 This page left blank intentionally. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income on investments distributions fees d end of period value (%) a (in thousands) (%) b netassets (%) (%) Class A September 30, 2010 .36 .07 (.37)   .76 e 4.74 e 15.57 September 30, 2009 .36 .62 (.35)   .80 c,e 4.98 c,e 26.11 September 30, 2008 .35 (.71) (.34) (.04)  .77 e 4.44 e 48.13 September 30, 2007 .35 (.17) (.34) (.03)  .76 4.25 36.29 September 30, 2006 .34 (.01) (.34) (.19)  .75 4.17 11.70 Class B September 30, 2010 .31 .07 (.32)   1.39 e 4.14 e 15.57 September 30, 2009 .31 .63 (.31)   1.44 c,e 4.35 c,e 26.11 September 30, 2008 .30 (.72) (.29) (.04)  1.41 e 3.79 e 48.13 September 30, 2007 .30 (.17) (.28) (.03)  1.40 3.60 36.29 September 30, 2006 .29 (.01) (.29) (.19)  1.39 3.52 11.70 Class C September 30, 2010 .30 .08 (.31)   1.54 e 3.95 e 15.57 September 30, 2009 .30 .63 (.30)   1.59 c,e 4.18 c,e 26.11 September 30, 2008 .29 (.71) (.28) (.04)  1.56 e 3.66 e 48.13 September 30, 2007 .28 (.17) (.27) (.03)  1.55 3.46 36.29 September 30, 2006 .28 (.01) (.28) (.19)  1.54 3.37 11.70 Class M September 30, 2010 .34 .06 (.34)   1.04 e 4.46 e 15.57 September 30, 2009 .34 .62 (.33)   1.09 c,e 4.69 c,e 26.11 September 30, 2008 .33 (.72) (.32) (.04)  1.06 e 4.14 e 48.13 September 30, 2007 .32 (.16) (.31) (.03)  1.05 3.95 36.29 September 30, 2006 .32 (.01) (.32) (.19)  1.04 3.87 11.70 Class Y September 30, 2010 .38 .07 (.38)   .54 e 4.95 e 15.57 September 30, 2009 .37 .63 (.37)   .59 c,e 5.18 c,e 26.11 September 30, 2008  .28 (.66) (.27)   (4.91) * .42 * e 3.53 * e 48.13 * Not annualized.  For the period January 2, 2008 (commencement of operations) to September 30, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class of the fund reflect a reduction as of the following amounts (Note 2): Percentage of average net assets September 30, 2010 0.01% September 30, 2009 <0.01 d Amount represents less than $0.01 per share. e Includes interest and fee expense associated with borrowings which amounted to the following (Note 1): Percentage of average net assets September 30, 2010 <0.01% September 30, 2009 <0.01 September 30, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 38 39 Notes to financial statements 9/30/10 Note 1: Significant accounting policies Putnam California Tax Exempt Income Fund (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks as high a level of current income exempt from federal and California personal income tax as Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes is consistent with preservation of capital by investing in a diversified portfolio of longer-term California tax-exempt securities. The fund may be affected by economic and political developments in the state of California. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Effective August 2, 2010, a redemption fee will no longer apply to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2009 through September 30, 2010. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 40 B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trusts assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the funds portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the funds investments with a value of $14,492,557 were held by the TOB trust and served as collateral for $6,816,581 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $16,945 for these investments based on an average interest rate of 0.25%. D) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. E) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. F) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010 the fund had a capital loss carryover of $15,117,621 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $766,815 September 30, 2016 12,478,683 September 30, 2017 1,872,123 September 30, 2018 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2011, $28,589,647 of losses recognized during the period November 1, 2009 to September 30, 2010. 41 G) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of post-October loss deferrals, dividends payable and straddle loss deferrals. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $801,507 to decrease undistributed net investment income, with a decrease to accumulated net realized losses of $801,507. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $115,798,704 Unrealized depreciation (19,531,054) Net unrealized appreciation 96,267,650 Undistributed tax-exempt income 6,621,910 Capital loss carryforward (15,117,621) Post-October loss (28,589,647) Cost for federal income tax purposes $1,615,802,937 Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the lesser of (i) 0.50% of the average net assets or (ii) the following: 0.60% of the first $500 million, 0.50% of the next $500 million, 0.45% of the next $500 million, 0.40% of the next $5 billion, 0.375% of the next $5 billion, 0.355% of the next $5 billion, 0.34% of the next $5 billion and 0.33% of any excess thereafter. Putnam Management has also contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.452% of the funds average net assets. During the reporting period, the funds expenses were reduced by $204,331 as a result of this limit. Effective January 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts 42 incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $1,662 under the expense offset arrangements and by $6,103 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,259, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 0.50% of the average net assets attributable to class A, class B, class C and class M shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $162,286 and $382 from the sale of class A and class M shares, respectively, and received $6,432 and $4,576 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $192 on class A redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $254,867,902 and $312,617,088, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/10 Year ended 9/30/09 Class A Shares Amount Shares Amount Shares sold 13,850,119 $107,555,397 14,418,551 $102,874,276 Shares issued in connection with reinvestment of distributions 5,788,996 44,839,819 6,079,652 43,641,184 19,639,115 152,395,216 20,498,203 146,515,460 Shares repurchased (24,856,214) (192,601,332) (39,851,082) (283,000,687) Net decrease 43 Year ended 9/30/10 Year ended 9/30/09 Class B Shares Amount Shares Amount Shares sold 280,105 $2,166,631 267,162 $1,915,468 Shares issued in connection with reinvestment of distributions 71,293 549,775 133,596 953,353 351,398 2,716,406 400,758 2,868,821 Shares repurchased (2,053,563) (15,844,516) (3,464,332) (24,749,170) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class C Shares Amount Shares Amount Shares sold 2,069,842 $16,127,453 2,033,280 $14,728,276 Shares issued in connection with reinvestment of distributions 165,265 1,285,647 141,880 1,024,685 2,235,107 17,413,100 2,175,160 15,752,961 Shares repurchased (1,335,932) (10,374,152) (1,342,052) (9,517,204) Net increase Year ended 9/30/10 Year ended 9/30/09 Class M Shares Amount Shares Amount Shares sold 19,479 $151,832 52,925 $372,900 Shares issued in connection with reinvestment of distributions 11,430 88,310 17,880 127,907 30,909 240,142 70,805 500,807 Shares repurchased (130,630) (995,140) (191,721) (1,374,425) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class Y Shares Amount Shares Amount Shares sold 1,505,193 $11,803,134 1,656,923 $11,986,615 Shares issued in connection with reinvestment of distributions 93,599 726,183 81,187 584,441 1,598,792 12,529,317 1,738,110 12,571,056 Shares repurchased (808,621) (6,245,349) (885,147) (6,326,837) Net increase Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 44 Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 45 Federal tax information (Unaudited) The fund has designated 99.66% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 46 Shareholder meeting results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 156,783,547 5,889,534 Jameson A. Baxter 156,966,969 5,706,112 Charles B. Curtis 156,899,230 5,773,851 Robert J. Darretta 157,003,686 5,669,395 Myra R. Drucker 156,917,681 5,755,400 John A. Hill 156,959,764 5,713,317 Paul L. Joskow 156,957,784 5,715,297 Elizabeth T. Kennan * 156,821,492 5,851,589 Kenneth R. Leibler 156,949,465 5,723,616 Robert E Patterson 156,915,622 5,757,459 George Putnam, III 156,942,075 5,731,006 Robert L. Reynolds 156,984,001 5,689,080 W. Thomas Stephens 156,975,405 5,697,676 Richard B. Worley 156,881,993 5,791,088 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management was approved asfollows: Votes Votes Broker for against Abstentions non-votes 113,988,686 3,835,328 6,701,587 38,147,480 All tabulations are rounded to the nearest whole number. 47 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 48 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 49 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 50 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 51 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2050 Fund Global Industrials Fund Putnam RetirementReady 2045 Fund Global Natural Resources Fund Putnam RetirementReady 2040 Fund Global Sector Fund Putnam RetirementReady 2035 Fund Global Technology Fund Putnam RetirementReady 2030 Fund Global Telecommunications Fund Putnam RetirementReady 2025 Fund Global Utilities Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Myra R. Drucker Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Francis J. McNamara, III Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited Richard B. Worley 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Marketing Services President Judith Cohen Putnam Retail Management Vice President, Clerk and One Post Office Square Jonathan S. Horwitz Assistant Treasurer Boston, MA 02109 Executive Vice President, Principal Executive Michael Higgins Custodian Officer, Treasurer and Vice President, Senior Associate State Street Bank Compliance Liaison Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Assistant Clerk, Ropes & Gray LLP Principal Financial Officer Assistant Treasurer and Proxy Manager Independent Registered Janet C. Smith Public Accounting Firm Vice President, Assistant Susan G. Malloy KPMG LLP Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer Trustees John A. Hill, Chairman Beth S. Mazor Jameson A. Baxter, Vice President Vice Chairman Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta This report is for the information of shareholders of Putnam California Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2010 $50,591 $ $5,800 $ September 30, 2009 $50,657 $ $5,800 $ For the fiscal years ended September 30, 2010 and September 30, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $5,800 and $ 5,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, $ - $ - $ - $ - September 30, $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam California Tax Exempt Income Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
